Exhibit 10.5

PIPELINES AND STORAGE FACILITIES AGREEMENT

This Pipelines and Storage Facilities Agreement is made and entered into as of
the Commencement Date, by and among Lion Oil Company, an Arkansas corporation
(the “Company”), Delek Logistics Partners, LP, a Delaware limited partnership
(the “Partnership”), SALA Gathering Systems LLC, a Texas limited liability
company (“SALA”), El Dorado Pipeline Company, LLC, a Delaware limited liability
company (“El Dorado”), and Magnolia Pipeline Company, LLC, a Delaware limited
liability company (“Magnolia”) (each of the Company, the Partnership, SALA, El
Dorado and Magnolia referred to individually as a “Party” or collectively as the
“Parties”), and, for the limited purposes specified in Article 28, J. Aron &
Company, a New York general partnership (“J. Aron”).

WHEREAS, in connection with the Supply and Offtake Agreement, the Company, Lion
Oil Trading & Transportation, Inc. and J. Aron entered into the Storage
Facilities Agreement;

WHEREAS, pursuant to and subject to the terms of the Supply and Offtake
Agreement, J. Aron will supply Crude Oil to the Company to be processed at the
Refinery and purchase Products produced by the Company at the Refinery;

WHEREAS, on the Commencement Date, the Company contributed to the Partnership
100% of the membership interests in SALA, El Dorado and Magnolia, including
rights, title and interest in the Pipelines and Crude Storage Tanks (the
“Contribution”);

WHEREAS, in connection with the Contribution, (i) the Supply and Offtake
Agreement is being amended to reflect the Contribution and the status of this
Agreement thereunder, (ii) the Storage Facilities Agreement is being amended to
remove therefrom the assets subject to the Contribution and the rights and
obligations of the parties thereto related to such assets and (iii) the Parties
are entering into this Agreement to provide for the rights and obligations of
the Parties with respect to such assets; and

WHEREAS, the Company and the Partnership Parties desire to record the terms and
conditions upon which the Company shall continue to use the Storage Facilities
and Pipelines and the Partnership Parties shall serve as operators of the Crude
Storage Tanks and the Pipelines and bailees of all Crude Oil and Products held
therein and owned by the Company or its assignee;

NOW, THEREFORE, in consideration of the premises and the respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:

1. Definitions and Construction.

1.1 Definitions. For purposes of this Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below:

“Actual Month End Crude Volume” has the meaning specified in Section 6.10(a).

 

1



--------------------------------------------------------------------------------

“Actual Month End Product Volume” has the meaning specified in Section 6.10(a).

“Actual Shipments” means the volume of Crude Oil or Products that is delivered
on the applicable Pipeline under this Agreement.

“Affiliate” means, with to respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any Person and (iii) the ability to direct the
business and affairs of any Person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, Delek
US and its subsidiaries (other than the Partnership and its subsidiaries),
including the Company, on the one hand, and the Partnership and its
subsidiaries, including the Partnership Parties, on the other hand, shall not be
considered Affiliates of each other.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision of condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

“Arbitrable Dispute” means any and all disputes, controversies and other matters
in question between the Partnership Parties, on the one hand, and the Company,
on the other hand, required to be resolved by arbitration under this Agreement.

“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has

 

2



--------------------------------------------------------------------------------

an analogous effect to any of the foregoing events, (x) has instituted against
it a proceeding seeking a judgment of insolvency or bankruptcy under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights
and such proceeding is not dismissed within fifteen (15) days after the date of
commencement or (xi) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing events.

“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.

“bpd” means Barrels per day.

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks in the State of New York are not open to transact regular business.

“Capacity Resolution” has the meaning specified in Section 6.3.

“Capital Improvement” means (a) any modification, improvement, expansion or
increase in the capacity of the Pipelines or Storage Facilities or any portion
thereof, or (b) any connection, or new point of receipt or delivery for Crude
Oil or Products, including any terminals, lateral pipelines or extensions of the
Pipelines.

“Claimant” has the meaning specified in Article 26.

“Commencement Date” means November 7, 2012.

“Company” has the meaning specified in the preamble to this Agreement.

“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (i) at the time of disclosure or
thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (ii) is developed by
the receiving Party without reliance on any Confidential Information or (iii) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.

“Contract Quarter” means a three-month period that commences on
January 1, April 1, July 1 or October 1, and ends on
March 31, June 30, September 30 or December 31, respectively, except that the
initial Contract Quarter shall commence on the Commencement Date and end on
December 31, 2012 and the final Contract Quarter shall end on the last day of
the Term.

 

3



--------------------------------------------------------------------------------

“Contract Year” means a year that commences on July 1 and ends on the last day
of June in the following year, except that the initial Contract Year shall
commence on the Commencement Date and the final Contract Year shall end on the
last day of the Term.

“Contribution” has the meaning specified in the Recitals.

“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“CPT” means the prevailing time in the Central time zone.

“Crude Delivery Point” means (1) with respect to the Lion Crude Pipelines, the
inlet flange of meters R-1, R-2 and R-3 located adjacent to the Refinery,
(2) with respect to the Gathering System, the El Dorado Crude Pipeline
interconnection or the El Dorado storage facility and (3) with respect to any
Capital Improvement, the delivery point agreed to by the Parties.

“Crude Intake Point” means the inlet flange of each Crude Storage Tank with
respect to such Tank, and the inlet flange of each Crude Oil Pipeline with
respect to such Pipeline.

“Crude Oil Linefill” means, at any time, the aggregate volume of Crude Oil
linefill on the Crude Oil Pipelines for which the Company or its assignee is
treated as the exclusive owner by the Crude Oil Pipelines; provided that such
volume shall be determined by using the volumes reported on the most recent
monthly or daily statements, as applicable, from the Crude Oil Pipelines.

“Crude Oil” means naturally recovered hydrocarbon mixtures, excluding recovered
or recycled oils or any cracked materials.

“Crude Oil Pipelines” means the Lion Crude Pipelines and the Gathering System.

“Crude Storage Tanks” means the tanks owned by the Partnership or its
subsidiaries that store Crude Oil, as further described on Schedule A.

“Default” means any Event of Default, which with notice or the passage of time,
would constitute an Event of Default.

“Defaulting Party” has the meaning specified in Section 16.2.

“Deficiency Notice” has the meaning specified in Section 4.6(a).

“Deficiency Payment” has the meaning specified in Section 4.6(a).

“Delek US” means Delek US Holdings, Inc., a Delaware corporation.

“Designation Period” has the meaning specified in Section 28.1.

 

4



--------------------------------------------------------------------------------

“Diesel Pipeline” means El Dorado’s approximately 8-mile, 12-inch diameter
diesel pipeline that commences at the pipeline inlet meter adjacent to the
Refinery and terminates at the connection to the Enterprise TE Products System.

“Diesel Pipeline Minimum Throughput Capacity” means an aggregate amount of
throughput capacity equal to 25,000 bpd multiplied by the number of calendar
days in the Contract Quarter.

“Duplicative Crude” has the meaning specified in Section 4.2(b).

“Early Termination Date” has the meaning specified in Section 2.2.

“El Dorado” has the meaning specified in the preamble to this Agreement.

“El Dorado Crude Pipeline” means El Dorado’s approximately 28-mile, 12-inch
diameter Crude Oil pipeline from Magnolia Station to Sandhill Station.

“El Dorado Crude Pipeline Minimum Throughput Capacity” means an aggregate amount
of throughput capacity equal to 60,000 bpd multiplied by the number of calendar
days in the Contract Quarter.

“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment, including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other similar federal, state or
local environmental conservation and protection laws, each as amended from time
to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

“Event of Default” has the meaning specified in Section 16.1.

“Expiration Date” means the “Expiration Date,” as defined in the Supply and
Offtake Agreement, or, if later, the date on which all obligations thereunder
are finally settled.

“Facility” has the meaning specified in Section 6.6.

“FERC” means the Federal Energy Regulatory Commission.

“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any court or Governmental
Authority having jurisdiction while the same is in force

 

5



--------------------------------------------------------------------------------

and effect, civil disturbances, explosions, breakage, accident to machinery,
storage tanks or lines of pipe, inability to obtain or unavoidable delay in
obtaining material or equipment, inability to obtain Crude Oil because of a
failure of third-party pipelines, and any other causes whether of the kind
herein enumerated or otherwise not reasonably within the control of the Party
claiming suspension and which by the exercise of due diligence such Party is
unable to prevent or overcome.

“Force Majeure Notice” has the meaning specified in Section 14.1.

“Force Majeure Party” has the meaning specified in Section 14.1.

“Force Majeure Period” has the meaning specified in Section 14.1.

“Gasoline Pipeline” means El Dorado’s approximately 8-mile, 10-inch diameter
gasoline pipeline that commences at the pipeline inlet meter adjacent to the
Refinery and terminates at the connection to the Enterprise TE Products System.

“Gasoline Pipeline Minimum Throughput Capacity” means an aggregate amount of
throughput capacity equal to 25,000 bpd multiplied by the number of calendar
days in the Contract Quarter.

“Gathering System” means SALA’s approximately 600-mile Crude Oil gathering
pipeline system.

“Gathering System Minimum Throughput Commitment” shall mean an aggregate amount
of Crude Oil equal to 14,000 bpd multiplied by the number of calendar days in
the Contract Quarter.

“Gathering System Tariff” means the tariff published by SALA with respect to the
Gathering System prior to the Commencement Date and filed with the FERC,
including all current and future supplements to and successive issues thereof.

“Gathering System Throughput Fee” has the meaning specified in Section 4.2(c).

“General Partner” means the general partner of the Partnership.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Initial Term” has the meaning specified in Section 2.1.

“J. Aron” has the meaning specified in the preamble to this Agreement.

“J. Aron Materials” has the meaning specified in Section 28.1.

 

6



--------------------------------------------------------------------------------

“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.

“Lion Crude Minimum Throughput Commitment” shall mean an aggregate amount of
Crude Oil equal to 46,000 bpd multiplied by the number of calendar days in the
Contract Quarter.

“Lion Crude Pipelines” means the Magnolia Pipeline, the El Dorado Crude Pipeline
and the Rail Pipeline.

“Lion Crude Tariffs” means the individual and joint tariffs published by El
Dorado, Magnolia and SALA with respect to the El Dorado Crude Pipeline, the
Magnolia Pipeline and the Rail Pipeline, respectively, prior to the Commencement
Date and filed with the FERC, including all current and future supplements to
and successive issues thereof.

“Lion Crude Throughput Fee” has the meaning specified in Section 4.2(b).

“Lion Indemnitees” has the meaning specified in Section 17.1.

“Magnolia” has the meaning specified in the preamble to this Agreement.

“Magnolia Pipeline” means Magnolia’s approximately 77-mile Crude Oil pipeline
from ExxonMobil’s North Line pipeline near Shreveport, Louisiana to Magnolia
Station.

“Magnolia Pipeline Minimum Throughput Capacity” means an aggregate amount of
throughput capacity equal to 30,000 bpd multiplied by the number of calendar
days in the Contract Quarter.

“Magnolia Station” means Magnolia’s crude oil station near Magnolia, Arkansas.

“Materials” means any Crude Oil and/or Products transported or stored under this
Agreement.

“Minimum Throughput Capacity” shall mean the Magnolia Pipeline Minimum
Throughput Capacity, the El Dorado Crude Pipeline Minimum Throughput Capacity,
the Diesel Pipeline Minimum Throughput Capacity and the Gasoline Pipeline
Minimum Throughput Capacity, as applicable.

“Minimum Throughput Commitment” shall mean the Lion Crude Minimum Throughput
Commitment, the Products Minimum Throughput Commitment and the Gathering System
Minimum Throughput Commitment, as applicable.

“Non-Defaulting Party” means the Party other than the Defaulting Party.

 

7



--------------------------------------------------------------------------------

“Notice Period” has the meaning specified in Section 15.1.

“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding basic sediment and water and free water, corrected for the observed
temperature to 60º F.

“Open Assets” has the meaning specified in Section 4.7.

“Partnership Change of Control” means Delek US ceases to Control the General
Partner.

“Partnership Indemnitees” has the meaning specified in Section 17.2.

“Partnership Parties” means the Partnership, El Dorado, SALA and Magnolia.

“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.

“Permitted Lien(s)” means (a)(i) liens on real estate for real estate taxes,
assessments, sewer and water charges and/or other governmental charges and
levies not yet delinquent and (ii) liens for taxes, assessments, judgments,
governmental charges or levies, or claims not yet delinquent or the non-payment
of which is being diligently contested in good faith by appropriate proceedings
and for which adequate reserves have been set aside; (b) liens of mechanics,
laborers, suppliers, workers and materialmen incurred in the ordinary course of
business for sums not yet due or being diligently contested in good faith;
provided, however, that if a reserve or appropriate provision shall be required
by GAAP, then such reserve or provision shall have been made therefor; (c) liens
incurred in the ordinary course of business in connection with worker’s
compensation and unemployment insurance or other types of social security
benefits; and (d) liens securing rental, storage, throughput, handling or other
fees or charges owing from time to time to common carriers, solely to the extent
of such fees or charges.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.

“Pipelines” means the Crude Oil Pipelines and the Product Pipelines.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate.

“Product” means any of the refined petroleum products listed on Schedule B, as
from time to time amended by mutual agreement of the Parties.

“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Product Pipelines for which
the Company or its assignee is treated as the exclusive owner by the Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the most recent monthly or daily statements, as applicable, from the
Product Pipelines.

 

8



--------------------------------------------------------------------------------

“Product Pipelines” means the Gasoline Pipeline and the Diesel Pipeline.

“Products Delivery Point” means the inlet flange of the meters of the Product
Pipelines.

“Products Minimum Throughput Commitment” shall mean an aggregate amount of
Products equal to 40,000 bpd multiplied by the number of days in the Contract
Quarter.

“Products Tariff” means the tariff published by El Dorado with respect to the
Product Pipelines prior to the Commencement Date and filed with the FERC,
including all current and future supplements to and successive issues thereof.

“Products Throughput Fee” has the meaning specified in Section 4.2(a).

“Rail Pipeline” shall mean SALA’s Crude Oil pipeline from a rail spur west of
Sandhill Station to Tank 192.

“Receiving Party Personnel” has the meaning specified in Section 20.4.

“Refinery” means the petroleum refinery located in El Dorado, Arkansas owned and
operated by the Company.

“Renewal Term” has the meaning specified in Section 2.1.

“Required Permits” has the meaning specified in Section 6.5.

“Respondent” has the meaning specified in Article 26.

“Restoration” has the meaning specified in Section 6.2.

“SALA” has the meaning specified in the preamble to this Agreement.

“Shortfall Payment” has the meaning specified in Section 4.3.

“Services” has the meaning specified in Section 8.1.

“Special Damages” has the meaning specified in Article 18.

“Storage Facilities” mean the Crude Storage Tanks and the land, piping, truck
facilities, rail facilities and other facilities related thereto, together with
existing or future modifications or additions.

“Storage Facilities Agreement” means the Storage Facilities Agreement by and
among J. Aron, the Company and Lion Oil Trading & Transportation, Inc., dated as
of April 29, 2011, as from time to time amended, modified and/or restated, and
any replacement thereof.

“Supplier’s Inspector” means any Person selected by the Company or its assignee
to perform any and all inspections required by the Company in a commercially
reasonable manner at the Company’s own cost and expense that is acting as an
agent for the Company and that (1) is a Person who performs sampling, quality
analysis and quantity determination of the Crude Oil

 

9



--------------------------------------------------------------------------------

and Products purchased and sold under the Supply and Offtake Agreement and is
licensed to do so, (2) is not an Affiliate of any Party and (3) in the
commercially reasonable judgment of the Company, is qualified and reputed to
perform its services in accordance with Applicable Law and industry practice.

“Supply and Offtake Agreement” means the Supply and Offtake Agreement by and
among J. Aron, the Company and Lion Oil Trading & Transportation, Inc., dated as
of April 29, 2011, as from time to time amended, modified and/or restated, and
any replacement thereof.

“Suspension Notice” has the meaning specified in Section 15.1.

“Tank Maintenance” has the meaning specified in Section 6.9(a).

“Tariff” means the Products Tariff, the Lion Crude Tariffs and the Gathering
System Tariff, as applicable.

“Term” has the meaning specified in Section 2.1.

“Termination Notice” has the meaning specified in Section 14.2.

“Throughput Fees” has the meaning specified in Section 4.2(c).

“Volume Determination Procedures” mean the Partnership Parties’ ordinary
month-end procedures for determining the NSV of Crude Oil in the Crude Storage
Tanks, which for each Contract Quarter-end shall be based on manual gauge
readings of each Crude Storage Tank as at the end of such Contract Quarter.

1.2 Construction of Agreement.

(a) Unless otherwise specified, all references herein are to the Articles,
Sections and Exhibits of this Agreement and all Schedules and Exhibits are
incorporated herein.

(b) All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.

(c) Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.

(d) Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.

(e) Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.

(f) A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.

 

10



--------------------------------------------------------------------------------

(g) Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.

(h) Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
reenacted from time to time.

(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

1.3 The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.

2. Term.

2.1 The initial term of this Agreement (the “Initial Term”) shall commence at
00:00:01 a.m., CPT, on the Commencement Date and continue until the fifth
anniversary of the Commencement Date. Thereafter, the Company shall have a
unilateral option to extend this Agreement for two additional five (5) year
periods on the same terms and conditions set forth herein (each, a “Renewal
Term”). The Initial Term and the Renewal Terms are sometimes referred to
collectively herein as the “Term.” In order to exercise its option to extend
this Agreement for a Renewal Term, the Company shall notify the Partnership in
writing not more than twenty-four (24) months and not less than twelve
(12) months prior to the expiration of the Initial Term or any Renewal Term, as
applicable.

2.2 The Parties may terminate this Agreement prior to the end of the Term (but
are under no obligation to do so) (i) as they may mutually agree in writing,
(ii) pursuant to a Termination Notice under Section 14.2, (iii) pursuant to
Section 15.1 or (iv) pursuant to Section 16.2. The effective date of any such
termination shall be the “Early Termination Date.”

3. Shipping Rights. Subject to the terms and conditions hereof, the Company
agrees to take service on the Pipelines in accordance with the terms, conditions
and procedures set forth in the Tariff.

4. Minimum Throughput Commitments; Throughput Fees.

4.1 Minimum Throughput Commitments. During each Contract Quarter during the Term
and subject to the terms and conditions of this Agreement, the Company agrees
that commencing on the Commencement Date, the Company will ship on (i) the Lion
Crude Pipelines, the Lion Crude Minimum Throughput Commitment, (ii) the
Gathering System, the Gathering System Minimum Throughput Commitment and
(iii) the Products Pipelines, the Product Minimum Throughput Commitment.

 

11



--------------------------------------------------------------------------------

4.2 Throughput Fees.

(a) The throughput fee applicable to transportation of Products on the Product
Pipelines (the “Products Throughput Fee”) shall be the rate specified in the
Products Tariff. Subject to Sections 4.3 and 4.4, the Company shall pay the
Partnership an amount equal to the Products Throughput Fee multiplied by the
Actual Shipments on the Product Pipelines.

(b) The throughput fee applicable to transportation of Crude Oil on the Lion
Crude Pipelines (the “Lion Crude Throughput Fee”) shall be the applicable rate
specified in the Lion Crude Tariffs; provided, however, that the Lion Crude
Tariffs provide that no tariff or fee is payable with respect to any Crude Oil
transported on the El Dorado Crude Pipeline that has previously been transported
on the Magnolia Pipeline or the Gathering System and which the applicable
Throughput Fee for such previous transportation is payable (the “Duplicative
Crude”). Subject to Sections 4.3 and 4.4, the Company shall pay the Partnership
an amount equal to the Crude Throughput Fee multiplied by the Actual Shipments
on the Lion Crude Pipelines (other than the Duplicative Crude).

(c) The throughput fee applicable to transportation of Crude Oil on the
Gathering System (the “Gathering System Throughput Fee” and, together with the
Products Throughput Fee and the Lion Crude Throughput Fee, the “Throughput
Fees”) shall be the rate specified in the Gathering System Tariff. Subject to
Sections 4.3 and 4.4, the Company shall pay the Partnership an amount equal to
the Gathering System Throughput Fee multiplied by the Actual Shipments on the
Gathering System.

(d) All fees set forth in this Agreement shall be increased or decreased, as
applicable, on July 1 of each year of the Term (i) by the change in any
inflationary index promulgated by FERC in accordance with the FERC’s indexing
methodology currently set forth at 18 CFR § 342.3, including future amendments
or modifications thereof or (ii) in the event that the FERC terminates its
indexing methodology during the Term of this Agreement, by a percentage equal to
the change in the CPI-U (All Urban Consumers), as reported by the U.S. Bureau of
Labor Statistics.

(e) During the Term, if new laws or regulations are enacted that require the
Partnership Parties to make substantial and unanticipated capital expenditures
(other than maintenance capital expenditures) with respect to any of the
Pipelines or the Crude Storage Tanks, the Partnership Parties may seek
authorization from the FERC to increase its Tariff rates to recover such
expenditures. The Partnership Parties shall provide notice to the Company of
their intention to request such a rate increase. Upon receipt of such notice,
the Parties will negotiate in good faith to reach a settlement rate. If the
Parties agree to a settlement rate within thirty (30) days, or within such
additional time as mutually agreed to by the Parties, the Company shall agree in
writing to the proposed rate change and the Partnership shall file the rate
change with the FERC and submit a verified statement to the FERC indicating the
support of the Company. If the Parties do not agree to a settlement rate, the
Partnership reserves the right to file a cost-based rate increase with FERC to
recover such capital expenditures.

 

12



--------------------------------------------------------------------------------

4.3 Shortfall Payments. If, for any Contract Quarter, Actual Shipments for such
Contract Quarter on any Pipeline are less than the applicable Minimum Throughput
Commitment, then the Company shall pay the Partnership Parties an amount (a
“Shortfall Payment”) with respect to such Pipeline equal to the difference
between (i) the applicable Minimum Throughput Commitment multiplied by the
applicable Throughput Fee and (ii) the aggregate Throughput Fees for such
Contract Quarter payable with respect to such Pipeline under Section 4.2. For
purposes of calculating the Shortfall Payment with respect to any Pipeline, all
Actual Shipments on any other Pipeline for such Contract Quarter shall be
disregarded. The Parties acknowledge and agree that there shall be no carry-over
of deficiency volumes with respect to the applicable Minimum Throughput
Commitments and the payment of the Shortfall Payment shall relieve the Company
of any obligation to meet such Minimum Throughput Commitments for the relevant
Contract Quarter. The Parties further acknowledge and agree that there shall not
be any carry-over of volumes in excess of the Minimum Throughput Commitments to
any subsequent Contract Quarter.

4.4 Invoicing and Timing of Payments. The Partnership Parties shall invoice the
Company monthly (or in the case of Shortfall Payments, quarterly). The Company
will make payments to the Partnership Parties on a monthly basis (or in the case
of Shortfall Payments, on a quarterly basis) during the Term with respect to
services rendered by the Partnership Parties under this Agreement in the prior
month (or in the case of Shortfall Payments, Contract Quarter) upon the later of
(i) ten (10) days after its receipt of such invoice and (ii) thirty (30) days
following the end of the calendar month or Contract Quarter, as applicable,
during which the invoiced services were performed. Any past due payments owed to
the Partnership Parties hereunder shall accrue interest, payable on demand, at
the Prime Rate from the due date of the payment through the actual date of
payment. Payment of any Throughput Fees or Shortfall Payment pursuant to this
Section 4.4 shall be made by wire transfer of immediately available funds to an
account designated in writing by Partnership. If any such fee shall be due and
payable on a day that is not a Business Day, such payment shall be due and
payable on the next succeeding Business Day.

4.5 Change in Pipelines’ Direction; Product Service or Origination and
Destination; Capital Improvements.

(a)    (i)Without the Company’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, the Partnership Parties shall not
(A) reverse the direction of any of the Pipelines; (B) change, alter or modify
the product service of any of the Pipeline operations; or (C) change, alter or
modify the origination or destination of any of the Pipeline operations;
provided, however, that the Partnership Parties may take any necessary emergency
action to prevent or remedy a release of Crude Oil or Products from any of the
Pipelines without obtaining the consent required by this Section 4.5(a)(i). The
Company may request that the Partnership reverse the direction of any of the
Pipelines, and the Partnership shall determine, in its sole discretion, whether
to complete the proposed reversal.

(ii) Should the Partnership determine to proceed with a Company proposed
reversal, the Partnership will notify the Company of the total estimated costs
necessary to complete the reversal and the proposed adjustment to the Throughput
Fees and the Minimum Throughput Commitments or the Minimum Throughput Capacities
required by the Partnership to recover such costs. The Partnership may seek
authorization from FERC to increase its Tariff rates to

 

13



--------------------------------------------------------------------------------

recover such expenditures. The Partnership shall provide notice to the Company
of their intention to request such a rate increase. Upon receipt of such notice,
the Parties will negotiate in good faith to reach a settlement rate. If the
Parties agree to a settlement rate within thirty (30) days, or within such
additional time as mutually agreed to by the Parties, the Company shall agree in
writing to the proposed rate change and the Partnership shall file the rate
change with FERC and submit a verified statement to the FERC indicating the
support of the Company. If the Parties do not agree to a settlement rate, the
Partnership reserves the right to file a cost-based rate increase with FERC to
recover such costs or to not proceed with the reversal.

(b)    (i) During the term of this Agreement, the Company shall be entitled to
designate Capital Improvements to be made to the Pipelines and the Storage
Facilities. For any Capital Improvement designated by the Company, the Company
shall submit a written proposal, including all specifications then available to
it, for the proposed Capital Improvement to the Pipelines and/or the Storage
Facilities, as the case may be. The Partnership will review such proposal to
determine, in its sole discretion, whether it will consent to proceed with the
proposed Capital Improvement. In connection with the construction of any Capital
Improvement pursuant to this Section 4.5(b), the Company shall be entitled to
participate in all stages of planning, scheduling, implementing, and oversight
of the construction.

(ii) Should the Partnership determine to proceed and construct or cause to be
constructed the approved Capital Improvement, the Partnership will obtain bids
from two or more general contractors reasonably acceptable to the Company for
the construction of the Capital Improvement. Based upon the bids, the
Partnership will notify the Company of the total estimated amount necessary to
construct such Capital Improvement (which amount shall include the costs of
capital, a reasonable rate of return over the remaining Term and any other costs
necessary to place such Capital Improvement in service) and the proposed
adjustment to the Throughput Fees and the Minimum Throughput Commitments or the
Minimum Throughput Capacities required by the Partnership to recover such costs.
The Partnership may seek authorization from FERC to increase its Tariff rates to
recover such expenditures. The Partnership shall provide notice to the Company
of their intention to request such a rate increase. Upon receipt of such notice,
the Parties will negotiate in good faith to reach a settlement rate. If the
Parties agree to a settlement rate within thirty (30) days, or within such
additional time as mutually agreed to by the Parties, the Company shall agree in
writing to the proposed rate change and the Partnership shall file the rate
change with FERC and submit a verified statement to the FERC indicating the
support of the Company. If the Parties do not agree to a settlement rate, the
Partnership reserves the right to file a cost-based rate increase with FERC to
recover such capital expenditures or to not proceed with the construction of the
Capital Improvement.

(iii) Upon completion of the construction of any Capital Improvement, the
Partnership will own such Capital Improvement, and will operate and maintain the
Capital Improvement in accordance with Applicable Law and recognized industry
standards.

 

14



--------------------------------------------------------------------------------

4.6 Deficiency Payments.

(a) As soon as practicable following the end of each calendar month under this
Agreement, the Partnership shall deliver to the Company a written notice (the
“Deficiency Notice”) detailing any failure of the Company to meet its
obligations under Section 4.1, Section 4.2, Section 4.3, Section 4.4,
Section 6.3 or Article 8 of this Agreement. The Deficiency Notice shall
(i) specify in reasonable detail the nature of any deficiency and (ii) specify
the approximate dollar amount that the Partnership believes would have been paid
to the Partnership if the Company had complied with its obligations under
Section 4.1, Section 4.2, Section 4.3, Section 4.4, Section 6.3 and Article 8 of
this Agreement (the “Deficiency Payment”). The Company shall pay the Deficiency
Payment to the Partnership upon the later of: (A) ten (10) days after its
receipt of the Deficiency Notice and (B) thirty (30) days following the end of
the calendar month during which the Deficiency Notice was delivered.

(b) If the Company disagrees with the Deficiency Notice, then, following the
payment of the undisputed portion of the Deficiency Payment to the Partnership,
a senior officer of the Company and a senior officer of the Partnership shall
meet or communicate by telephone at a mutually acceptable time, and thereafter
as often as they reasonably deem necessary and shall negotiate in good faith to
attempt to resolve any differences that they may have with respect to matters
specified in the Deficiency Notice. If such differences are not resolved within
thirty (30) days following the payment of any Deficiency Payment, the Company
and the Partnership shall, within forty-five (45) days following the payment of
such Deficiency Payment, submit any and all matters which remain in dispute and
which were properly included in the Deficiency Notice to arbitration in
accordance with Article 26. During the 60-day period following the receipt of
any Deficiency Notice, the Company shall have the right to inspect and audit the
working papers of the Partnership relating to such Deficiency Payment.

(c) If it is determined by arbitration in accordance with Article 26 that any or
all of the disputed portion of the Deficiency Payment was required to be paid,
the Company shall promptly pay to the Partnership such amount, together with
interest thereon from the date provided in the last sentence of
Section 4.6(a) at the Prime Rate, in immediately available funds.

4.7 Marketing of Transportation and Storage Services to Third Parties. From and
after the Expiration Date, during the Term the Partnership Parties may market
transportation services to third parties on the Pipelines and storage services
to third parties in the Storage Facilities, provided that, (i) the provision of
such transportation and storage services to third parties is not reasonably
likely to negatively affect the Company’s ability to use any of the Pipelines or
the Storage Facilities in accordance with the terms of this Agreement in any
material respect, (ii) prior to marketing to any third party the use of either
of the Pipelines or the Storage Facilities or the entry into any agreement with
respect thereto, the applicable Partnership Party shall have received prior
written consent from the Company with respect to such marketing or the entry
into such agreement, as applicable, not to be unreasonably withheld, conditioned
or delayed and (iii) to the extent such third-party usage reduces the ability of
the Partnership Parties to provide the applicable Minimum Throughput Capacity,
the applicable Minimum Throughput

 

15



--------------------------------------------------------------------------------

Commitment shall be proportionately reduced to the extent of the difference
between the applicable Minimum Throughput Capacity and the amount that can be
throughput in the applicable Pipelines (prorated for the portion of the Contract
Quarter during which such Minimum Throughput Capacity was unavailable). Nothing
in this Section 4.7 shall be construed to limit any obligation of the
Partnership Parties under the Interstate Commerce Act. Notwithstanding the
foregoing, to the extent the Partnership is not using any portion of the
Pipelines (the “Open Assets”) during a Force Majeure event set forth in
Article 14 or the twelve-month Notice Period set forth in Article 15, the
Partnership Parties may market transportation services to third parties on the
Open Assets pursuant to one or more third party agreements without the consent
of the Company and the applicable Minimum Throughput Commitment will be
proportionately reduced to the extent of such third party usage; provided that
such third party agreements shall terminate following the end of the Force
Majeure Period or the restoration of Refinery operations, as applicable.

5. Custody, Title and Risk of Loss.

5.1 Subject to Article 28, the Company shall, at all times during the Term,
retain exclusive title to the Crude Oil and Products stored by it in the Storage
Facilities or transported by it in the Pipelines, and such Crude Oil and
Products shall remain the Company’s exclusive property. The Company hereby
represents that, at all times during the Term, it holds exclusive title to the
Crude Oil and Products stored by it in the Storage Facilities or transported by
it in the Pipelines (including the Crude Oil Linefill and the Product Linefill),
free and clear of any liens, security interests, encumbrances and claims
whatsoever, other than (a) Permitted Liens and (b) any liens, security
interests, encumbrances and claims with respect to which the Company has entered
into an agreement reasonably acceptable to the Partnership Parties subordinating
such lien, security interest, encumbrance or claim to any applicable rights of
the Partnership Parties under the Tariffs.

5.2 During the time any Materials are held in any Storage Facilities or
transported in any Pipelines, each Partnership Party, in its capacity as
operator of the applicable Storage Facility or Pipeline, as the case may be,
shall be solely responsible for compliance with all Applicable Laws, including
all Environmental Laws, pertaining to the possession, handling, use and
processing of such Materials.

5.3 Title and risk of loss to all of the Materials stored in the Storage
Facilities or transported in the Pipelines shall remain at all times with the
Company. The Company shall, during each month, (i) be entitled to all volumetric
gains in the Storage Facilities and the Pipelines and (ii) be responsible for
all volumetric losses in the Storage Facilities and the Pipelines up to a
maximum of 0.25%. Notwithstanding the foregoing, the Partnership Parties shall
be responsible for (i) any contamination of the Materials stored in the Storage
Facilities or transported in the Pipelines during the Term and (ii) any other
loss or damage to the Materials stored in the Storage Facilities or transported
in the Pipelines during the Term to the extent such loss or damage is caused by
or attributable to the negligence or willful misconduct of a Partnership Party
or any of its employees or agents.

 

16



--------------------------------------------------------------------------------

5.4 During the Term, the Partnership Parties shall hold all Materials in the
Storage Facilities and the Pipelines solely as bailee, and represent and warrant
that when any such Materials are redelivered to the Company or any party
designated by the Company, the Company or such designated party shall have good
title thereto free and clear of any liens, security interests, encumbrances and
claims of any kind whatsoever created or caused to be created by the Partnership
Parties, other than Permitted Liens. During the Term, none of the Partnership
Parties or any of their Affiliates shall (and the Partnership Parties shall not
permit any of their Affiliates or any other Person to) use any such Materials
for any purpose. Solely in its capacity as bailee, the Partnership Parties shall
have custody of the Crude Oil stored or transported under this Agreement from
the time such Crude Oil passes the Crude Intake Point until such time that the
Crude Oil passes the applicable Crude Delivery Point.

6. Condition and Maintenance of Storage Facilities and Pipelines.

6.1 Interruption of Service. The Partnership shall use reasonable commercial
efforts to minimize the interruption of service on the Pipelines or at the
Storage Facilities and shall use its best efforts to minimize the impact of any
such interruption on the Company. The Partnership shall inform the Company at
least 60 days in advance (or promptly, in the case of an unplanned interruption)
of any anticipated partial or complete interruption of service (i) on any
Pipeline or (ii) of the Storage Facilities, including relevant information about
the nature, extent, cause and expected duration of the interruption and the
actions the Partnership is taking to resume full operations, provided that the
Partnership shall not have any liability for any failure to notify, or delay in
notifying, the Company of any such matters except to the extent the Company has
been materially damaged by such failure or delay.

6.2 Maintenance and Repair Standards. Subject to Force Majeure and interruptions
for planned repair and maintenance scheduled in advance and other routine repair
and maintenance consistent with industry standards, the Partnership Parties
shall maintain (i) the Magnolia Pipeline with sufficient aggregate capacity to
throughput a volume of Crude Oil at least equal to the Magnolia Pipeline Minimum
Throughput Capacity, (ii) the El Dorado Crude Pipeline with sufficient aggregate
capacity to throughput a volume of Crude Oil at least equal to the El Dorado
Crude Pipeline Minimum Throughput Capacity, (iii) the Diesel Pipeline with
sufficient aggregate capacity to throughput a volume of Crude Oil at least equal
to the Diesel Pipeline Minimum Throughput Capacity and (iv) the Gasoline
Pipeline with sufficient capacity to throughput a volume of Crude Oil at least
equal to the Gasoline Pipeline Minimum Throughput Capacity. The Partnership
Parties’ obligations may be temporarily suspended during the occurrence of, and
for the entire duration of, a Force Majeure or interruptions for routine repair
and maintenance consistent with industry standards that prevent the Partnership
Parties from providing the applicable Minimum Throughput Capacity. To the extent
the Company is prevented for 30 or more days in any Contract Year from
(i) throughputting volumes on the Magnolia Pipeline equal to the full Magnolia
Pipeline Minimum Throughput Capacity and (ii) throughputting volumes on the Lion
Crude Pipelines equal to at least the Lion Crude Minimum Throughput Commitment
for reasons of Force Majeure or other interruption of service affecting the
facilities or assets of the Partnership Parties, then the Lion Crude Minimum
Throughput Commitment shall be proportionately reduced to the extent of the
difference between the Lion Crude Minimum Throughput Capacity and the amount
that the Partnership Parties can effectively throughput in the Lion Crude
Pipelines (prorated for the portion of the Contract Quarter during which the
Lion Crude Minimum Throughput Capacity was unavailable) regardless of whether
actual throughput prior to the reduction was below the Lion Crude

 

17



--------------------------------------------------------------------------------

Minimum Throughput Commitment. To the extent the Company is prevented for 30 or
more days in any Contract Year from (i) throughputting volumes on the El Dorado
Crude Pipeline equal to at least the El Dorado Crude Pipeline Minimum Throughput
Capacity or (ii) throughputting volumes on the Products Pipeline equal to at
least the Products Minimum Throughput Commitment for reasons of Force Majeure or
other interruption of service affecting the facilities or assets of the
Partnership Parties, then the applicable Minimum Throughput Commitment shall be
proportionately reduced to the extent of the difference between the applicable
Minimum Throughput Capacity and the amount that the Partnership Parties can
effectively throughput in such Pipelines (prorated for the portion of the
Contract Quarter during which the applicable Minimum Throughput Capacity was
unavailable) regardless of whether actual throughput amounts prior to the
reduction were below the applicable Minimum Throughput Commitments. At such time
as the Partnership Parties are capable of throughputting volumes equal to the
full applicable Minimum Throughput Capacity, the Company’s obligation to
throughput the full applicable Minimum Throughput Commitment shall be restored.
If for any reason, including, without limitation, a Force Majeure event, the
throughput of the Pipelines should fall below the applicable Minimum Throughput
Capacity, then with due diligence and dispatch, the Partnership Parties shall
make repairs to the Pipelines to restore the capacity of the Pipelines to that
required for throughput of the applicable Minimum Throughput Capacity
(“Restoration”). Except as provided below in Section 6.3, all of such
Restoration shall be at the Partnership Parties’ cost and expense, unless the
damage creating the need for such repairs was caused by the negligence or
willful misconduct of the Company, its employees, agents or customers. The
Partnership Parties shall maintain the Gathering System and the Rail Pipeline in
good working order.

6.3 Capacity Resolution. In the event of the failure of the Partnership Parties
to maintain the Pipelines with sufficient capacity to throughput the applicable
Minimum Throughput Capacity, then either Party shall have the right to call a
meeting between executives of both Parties by providing at least two
(2) Business Days’ advance written notice. Any such meeting shall be held at a
mutually agreeable location and will be attended by executives of both Parties
each having sufficient authority to commit his or her respective Party to a
Capacity Resolution (hereinafter defined). At the meeting, the Parties will
negotiate in good faith with the objective of reaching a joint resolution for
the Restoration which will, among other things, specify steps to be taken by the
Partnership Parties to fully accomplish the Restoration and the deadlines by
which the Restoration must be completed (the “Capacity Resolution”). Without
limiting the generality of the foregoing, the Capacity Resolution shall set
forth an agreed upon time schedule for the Restoration activities. Such time
schedule shall be reasonable under the circumstances, consistent with customary
pipeline transportation and terminal industry standards and shall take into
consideration the Partnership Parties’ economic considerations relating to costs
of the repairs and the Company’s requirements concerning its refining and
marketing operations. The Partnership Parties shall use commercially reasonable
efforts to continue to provide throughput of the Materials, to the extent the
Pipelines have capability of doing so, during the period before Restoration is
completed. In the event that the Company’s economic considerations justify
incurring additional costs to complete the Restoration in a more expedited
manner than the time schedule determined in accordance with the preceding
sentence, the Company may require the Partnership Parties to expedite the
Restoration to the extent reasonably possible, subject to the Company’s payment,
in advance, of the estimated incremental costs to be incurred as a result of the
expedited time schedule. In the event the Parties agree to an expedited

 

18



--------------------------------------------------------------------------------

Restoration plan wherein the Company agrees to fund a portion of the Restoration
cost, then neither Party shall have the right to terminate this Agreement
pursuant to Section 14.2 below so long as such Restoration is completed with due
diligence and dispatch, and the Company shall pay its portion of the Restoration
Cost to the Partnership in advance based on a good faith estimate based on
reasonable engineering standards. Upon completion, the Company shall pay the
difference between the actual portion of Restoration costs to be paid by the
Company pursuant to this Section 6.3 and the estimated amount paid under the
preceding sentence within thirty (30) days after receipt of the Partnership’s
invoice therefor, or, if appropriate, the Partnership shall pay the Company the
excess of the estimate paid by the Company over the Partnership Parties’ actual
costs as previously described within thirty (30) days after completion of the
Restoration.

6.4 The Partnership Parties will endeavor to ensure that no Materials shall be
contaminated with scale or other materials, chemicals, water or any other
impurities. In lieu of any obligation to indemnify the Lion Indemnitees pursuant
to Section 17.1(i) with respect to any such contamination, the Partnership
Parties may, at their sole option, require the Company, at the Partnership
Parties’ sole expense, to reprocess or otherwise treat any such contaminated
Products to restore those Products to salable condition.

6.5 During the Term of this Agreement, the Partnership Parties shall, at their
sole cost and expense, take all actions reasonably necessary or appropriate to
obtain, apply for, maintain, monitor, renew, and/or modify as appropriate, any
license authorization, certification, filing, recording, permit, waiver,
exception, variance, franchise, order or other approval with or of any
governmental authority pertaining or relating to the operation of the Storage
Facilities (the “Required Permits”) as presently operated. The Partnership
Parties shall not do anything in connection with the performance of their
obligations under this Agreement that causes a termination or suspension of the
Required Permits.

6.6 The execution of this Agreement by the Parties does not confer any
obligation or responsibility on the Company in connection with: (i) any existing
or future environmental condition at the Storage Facilities (collectively, the
“Facility”), including, but not limited to the presence of a regulated or
hazardous substance on or in environment media at the Facility (including the
presence in surface water, groundwater, soils or subsurface strata, or air),
including the subsequent migration of any such substance; (ii) any environmental
law; (iii) the Required Permits; or (iv) any requirements arising under or
relating to any Applicable Law pertaining or relating to the operation of the
Facility.

6.7 Notwithstanding anything to the contrary herein, the Partnership Parties
shall be the operator of the Storage Facilities in all respects, and the Company
shall have no power or authority to direct the activities of the Partnership
Parties or to exert control over the operation of the Storage Facilities or any
portion thereof.

6.8 Materials may require the application of heat or steam by the Partnership
Parties to maintain the same in a liquid free-flowing or pumpable state. The
Partnership Parties agree to provide the required heat at the Partnership
Parties’ cost. Recalibration, or strapping, of the Storage Facilities may be
performed from time to time in accordance with the terms of the Supply and
Offtake Agreement.

 

19



--------------------------------------------------------------------------------

6.9 Tank Maintenance.

(a) The Parties agree to cooperate with each other in establishing the start
date for any non-emergency maintenance on any of the Crude Storage Tanks that
would result in such storage tank being taken out of service (“Tank
Maintenance”) so as to not unnecessarily interfere with any of the Company’s
purchase or sale commitments or to otherwise accommodate, to the extent
reasonably practicable, other commercial or market considerations that the
Company deems relevant.

(b) The Partnership Parties agree that they will use commercially reasonable
efforts, consistent with good industry standards and practices, to complete (and
to cause any third parties to complete) any Tank Maintenance as promptly as
practicable. The Partnership shall provide the Company with an initial estimate
of the period of any non-emergency Tank Maintenance and shall regularly update
the Company as to the progress of such Tank Maintenance. If the Partnership
determines that the expected completion date for Tank Maintenance has or is
likely to change by 30 days or more, it shall promptly notify the Company of
such determination.

6.10 Month End Inventory.

(a) As of 11:59:59 p.m., CPT, on the last day of each month, the Partnership
Parties shall apply the Volume Determination Procedures to the Crude Oil
Pipelines, the Crude Storage Tanks and the Product Pipelines, and based thereon
shall determine for such month (i) the aggregate volume of Crude Oil held in the
Crude Storage Tanks at that time, plus the Crude Oil Linefill at that time (the
“Actual Month End Crude Volume”) and (ii) for each Product, the aggregate volume
of Product Linefill for such Product at that time (each, an “Actual Month End
Product Volume”). The Partnership Parties shall notify the Company of the Actual
Month End Crude Volume and each Actual Month End Product Volume by no later than
5:00 p.m., CPT, on the fifth Business Day thereafter.

(b) At the cost and expense of the Company, the Company may, or may have a
Supplier’s Inspector, witness all or any aspects of the Volume Determination
Procedures as the Company shall direct. If, in the judgment of the Company or a
Supplier’s Inspector, the Volume Determination Procedures have not been applied
correctly, then the Partnership Parties will cooperate with the Company, or such
Supplier’s Inspector, to ensure the correct application of the Volume
Determination Procedures, including making such revisions to the Actual Month
End Crude Volume and any Actual Month End Product Volume as may be necessary to
correct any such errors.

7. Inspection and Access Rights.

7.1 At any reasonable times during normal business hours and upon reasonable
prior notice, the Company and its representatives (including one or more
Supplier’s Inspector) shall have the right to enter and exit a Partnership
Party’s premises in order to have access to the Storage Facilities and the
Pipelines, to observe the operations of the Storage Facilities and the Pipelines
and to conduct such inspections as the Company may wish to have performed in
connection with this Agreement, including the right to inspect, gauge, measure,
take product

 

20



--------------------------------------------------------------------------------

samples or take readings at any of the Storage Facilities and the Pipelines on a
spot basis. Without limiting the generality of the foregoing, the Partnership
Parties shall regularly grant Supplier’s Inspector such access from the last day
of each month until the third Business Day of the ensuing month. Notwithstanding
any of the foregoing, if an Event of Default with respect to the Partnership
Parties has occurred and is continuing, the Company and its representatives and
agents shall have unlimited and unrestricted access to the Storage Facilities
and the Pipelines for so long as such Event of Default continues.

7.2 When accessing the facilities of the Partnership Parties, the Company and
its representatives (including one or more Supplier’s Inspectors) shall at all
times comply with Applicable Law and such safety directives and guidelines as
may be furnished to the Company by the Partnership Parties in writing from time
to time.

8. Throughput and Handling Services.

8.1 From time to time during the Term, the Partnership Parties shall perform
such additional throughput, handling and measuring services not provided in the
Tariffs as the Company shall reasonably request (collectively, “Services”). If
any Services are requested by the Company, then the Parties shall negotiate in
good faith to determine whether such Services shall be provided and the
appropriate rates to be charged for such Services.

8.2 The Company may, in its discretion, provide written instructions relating to
specific Services it is requesting or provide standing written instructions
relating to ongoing Services. The Company may, at any time on reasonable prior
notice, revoke or modify any instruction it has previously given, whether such
previous instructions relate to a specific Service or are instructions relating
to an ongoing Service or Services. The Partnership Parties shall not be required
to perform any requested Services that they reasonably believe violates
Applicable Law or will materially adversely interfere with, or be detrimental
to, the operation of the Storage Facilities or Refinery.

8.3 The Partnership Parties agree to keep the Storage Facilities, including the
Pipelines, open for receipt and redelivery of the Company’s or its assignee’s
Materials twenty-four (24) hours a day, seven (7) days a week.

9. Scheduling and Measurements.

9.1 The Company shall provide notice to the Partnership Parties prior to each
calendar month as to the estimated quantities of Crude Oil that it expects to
deliver to the Crude Storage Tanks, the estimated quantities of Crude Oil it
expects to transport on the Crude Oil Pipelines and the estimated quantities of
Products it expects to transport on the Product Pipelines.

9.2 The volume of the Materials received into and redelivered out of the Storage
Facilities shall be measured daily by the Partnership Parties, using the
applicable tank gauges. The volume of the Materials transported on the Pipelines
shall be measured daily by the Partnership Parties, using the applicable meters.
Volume measurements shall be made as provided in Article 11 of the Supply and
Offtake Agreement. The Partnership Parties shall provide the Company with
(i) daily reports showing the tank gauges and meter readings for the prior day
and (ii) monthly reports reflecting all Materials movements during that month.

 

21



--------------------------------------------------------------------------------

9.3 The Partnership Parties shall provide the Company with reasonable prior
notice of any periodic testing and calibration of any measurement facilities
providing measurement of Materials at the Storage Facilities or the Pipelines,
and the Partnership Parties shall permit the Company to observe such testing and
calibration. In addition, the Partnership Parties shall provide the Company with
any documentation regarding the testing and calibration of the measurement
facilities.

10. Additional Covenants.

10.1 The Partnership Parties hereby:

(a) agree that they shall not sell, shall have no interest in and shall not
permit the creation of, or suffer to exist, any security interest, lien,
encumbrance, charge or other claim of any nature (other than Permitted Liens)
with respect to any of the Materials;

(b) (i) confirm that they will post at the Storage Facilities such reasonable
placards as the Company requests stating that the Company or its assignee is the
owner of all Materials held in the Storage Facilities and (ii) agree that they
will take all actions necessary to maintain such placards in place for the Term;

(c) acknowledge and agree that the Company may file a UCC-1 statement with
respect to the Materials stored in the Storage Facilities, and the Partnership
Parties shall cooperate with the Company in executing such financing statements
as the Company deems necessary or appropriate;

(d) agree that no loss allowances shall be applied to the Materials held in the
Storage Facilities or transported in the Pipelines;

(e) agree to provide all pumping and transfer services with respect to the
Storage Facilities and the Pipelines as the Company may from time to time
reasonably request with respect to any Material;

(f) agree to permit the Company’s personnel to have rights of access to and
egress from the Facility by crossing over, around and about the Facility for any
purpose related to this Agreement, including but not limited to enforcing its
rights and interests under this Agreement; provided that (i) the Company’s
personnel shall follow routes and paths designated by a Partnership Party or
security personnel employed by a Partnership Party, (ii) the Company’s personnel
shall observe all security, fire and safety regulations while, in around or
about the Facility, and (iii) the Company shall be liable for any damage
directly caused by the negligence or tortious conduct of such personnel;

(g) agree to maintain all necessary leases, easements, licenses and
rights-of-way necessary for the operation and maintenance of the Storage
Facilities and the Pipelines;

 

22



--------------------------------------------------------------------------------

(h) agree to replace, maintain and/or repair any part of the Storage Facilities
or the Pipelines which may be destroyed or damaged by the elements, acts of God,
fire, floods, or any other cause excluding damage or destruction caused by the
negligence or tortious conduct of the Company’s personnel;

(i) agree to furnish any and all fuel, power and pumping equipment, together
with all personnel necessary to transport Materials in accordance with the terms
of this Agreement;

(j) agree that, in the event of any Crude Oil or Product spill, leak or
discharge or any other environmental pollution caused by or in connection with
the use of any Storage Facilities or Pipelines, the Partnership Parties shall
promptly commence containment or clean-up operations as required by any
Governmental Authorities or Applicable Law or as the Partnership Party deems
appropriate or necessary and shall notify or arrange to notify the Company
immediately of any such spill, leak or discharge and of any such operations;

(k) agree to refrain from changing the Tariff rates except in accordance with
Sections 4.2(d), 4.2(e) and 4.5 of this Agreement or, in any case where an
adjustment pursuant to Section 4.2(d) has reduced the rate below the Tariff rate
in effect on the date hereof, in order to increase such Tariff rate to be equal
to the rate in effect on the date hereof; and

(l) represent and confirm that all representations and warranties of the
Partnership Parties contained herein shall be true and correct on and as of the
Commencement Date.

10.2 The Company hereby agrees:

(a) to replace or repair, at its own expense, any part of the Pipelines and the
Facility which may be destroyed or damaged through any negligent or tortious act
or omission of the Company, its agents or employees;

(b) to not make any alteration, additions or improvements to the Pipelines and
the Storage Facilities or remove any part thereof, without the prior written
consent of the Partnership Party, such consent to be at the Partnership Party’s
sole discretion;

(c) to refrain from challenging, and from encouraging or assisting any other
Person in challenging, in any forum the Tariff rates and modifications to the
Tariff rates in accordance with Section 10.1(k) of this Agreement; and

(d) to support any change to the Tariff rates in accordance with Section 10.1(k)
of this Agreement, including through appropriate filings with the FERC.

10.3 Each Party hereby agrees that:

(a) it shall, in the performance of its obligations under this Agreement, comply
in all material respects with Applicable Law, including all Environmental Law.
Each Party shall maintain the records required to be maintained by Environmental
Law and shall make such records available to the other Parties upon reasonable
request. Each Party also shall

 

23



--------------------------------------------------------------------------------

immediately notify the other Parties of any violation or alleged violation of
any Environmental Law relating to any Materials stored under this Agreement and,
upon request, shall provide to the other Parties all evidence of environmental
inspections or audits by any Governmental Authority with respect to such
Materials; and

(b) all records or documents provided by any Party to any of the other Parties
shall, to the best knowledge of such Party, accurately and completely reflect
the facts about the activities and transactions to which they relate. Each Party
shall promptly notify the other Parties if at any time such Party has reason to
believe that any records or documents previously provided to any of the other
Parties no longer are accurate or complete.

11. Representations.

11.1 Each Partnership Party represents and warrants to the Company that (i) this
Agreement, the rights obtained and the duties and obligations assumed by such
Partnership Party hereunder, and the execution and performance of this Agreement
by such Partnership Party, do not directly or indirectly violate any Applicable
Law with respect to such Partnership Party or any of its properties or assets,
the terms and provisions of any Partnership Party’s organizational documents or
any agreement or instrument to which such Partnership Party or any of its
properties or assets are bound or subject; (ii) the execution and delivery of
this Agreement by such Partnership Party have been authorized by all necessary
corporate or other action, (iii) such Partnership Party has the full and
complete authority and power to enter into this Agreement and to provide the
services to be provided by such Partnership Party hereunder and to allow the
Company the exclusive use of the Storage Facilities, (iv) no further action on
behalf of such Partnership Party, or consents of any other party, are necessary
for the provision of services to be provided by such Partnership Party hereunder
(except for the consents of any third party holding a mortgage on the Storage
Facilities or having another interest therein which such Partnership Party
covenants and represents it has obtained) and (v) upon execution and delivery by
the Partnership Parties, this Agreement shall be a valid, binding and subsisting
agreement of such Partnership Party enforceable in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).

11.2 The Company represents and warrants to the Partnership Parties that
(i) this Agreement, the rights obtained and the duties and obligations assumed
by the Company hereunder, and the execution and performance of this Agreement by
the Company, do not directly or indirectly violate any Applicable Law with
respect to the Company or any of its property or assets, the terms and
provisions of the Company’s organizational documents or any agreement or
instrument to which the Company or any of its property or assets are bound or
subject; (ii) the execution and delivery of this Agreement by the Company has
been authorized by all necessary corporate or other action, and (iii) upon
execution and delivery by the Company, this Agreement shall be a valid, binding
and subsisting agreement of the Company enforceable in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

24



--------------------------------------------------------------------------------

12. Insurance.

12.1 The Partnership shall procure and maintain in full force and effect
throughout the Term insurance coverages of the following types and amounts and
with insurance companies rated not less than A- by A.M. Best, or otherwise
equivalent in respect of the Partnership’s properties and operations:

(a) Property damage coverage on an “all risk” basis in an amount sufficient to
cover the market value or potential full replacement cost of all Materials owned
by the Company in inventory in the Pipelines or the Crude Storage Tanks. In the
event that the market value or potential full replacement cost of all Materials
exceeds the insurance limits available at commercially reasonable rates in the
insurance marketplace, the Partnership Parties will maintain the highest
insurance limit available at commercially reasonable rates; provided, however,
that the Partnership will promptly notify the Company of the Partnership’s
inability to fully insure any Materials and provide full details of such
inability. Such policies shall be endorsed to name the Company as a loss payee
with respect to any of the Company’s Materials in the care, custody or control
of the Partnership. Notwithstanding anything to the contrary herein, the
Company, may, at its option and its sole expense, endeavor to procure and
provide such property damage coverage for the Materials; provided that, to the
extent any such insurance is duplicative with insurance procured by the
Partnership, the insurance procured by the Partnership shall in all cases
represent, and be written to be, the primary coverage.

(b) Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and contractual liability, products and completed operations liability
and “sudden and accidental pollution” liability coverage in the minimum amounts
indicated on Schedule C. Such policies shall include the Company as an
additional insured with respect to any of the Company’s Crude Oil or Products in
the care, custody or control of the Partnership.

12.2 Additional Insurance Requirements.

(a) The foregoing policies shall include an endorsement that the underwriters
waive all rights of subrogation against the Company.

(b) The Partnership shall cause its insurance carriers to furnish the Company
with insurance certificates, in ACORD form or equivalent, evidencing the
existence of the coverages and the endorsements required above. The Partnership
shall provide thirty (30) days’ written notice prior to cancellation of
insurance becoming effective. The Partnership also shall provide renewal
certificates within thirty (30) days before expiration of the policy.

(c) The mere purchase and existence of insurance shall not reduce or release
either Party from any liability or other obligations incurred or assumed under
this Agreement.

(d) The Partnership shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.

12.3 The provisions of Sections 12.1 and 12.2 shall terminate on the Expiration
Date.

 

25



--------------------------------------------------------------------------------

12.4 The Company shall maintain commercially reasonable business interruption
insurance for the benefit of the Refinery, the Pipelines, and the Crude Storage
Tanks for so long as the Partnership is a consolidated subsidiary of Delek US.
Allocation of such benefits shall be proportionate to the loss in operating
margin sustained by the Company and the Partnership as a result of the
interruption.

13. [Reserved].

14. Force Majeure.

14.1 In the event that a Party is rendered unable, wholly or in part, by a Force
Majeure event to perform its obligations under this Agreement, then upon the
delivery by such Party (the “Force Majeure Party”) of written notice (a “Force
Majeure Notice”) and full particulars of the Force Majeure event within a
reasonable time after the occurrence of the Force Majeure event relied on, the
obligations of the Parties, to the extent they are affected by the Force Majeure
event, shall be suspended for the duration of any inability so caused; provided
that (i) prior to the third anniversary of the Commencement Date, the Company
shall be required to continue to make payments (1) for the Throughput Fees for
volumes actually delivered under this Agreement, (2) for the fees, if any, for
Services performed under Article 8 and (3) for any Shortfall Payments unless, in
the case of (3), the Force Majeure event is an event that adversely affects the
Partnership Parties’ ability to perform the services they are required to
perform under this Agreement in which case, instead of Shortfall Payments,
Throughput Fees shall only be paid as provided under (i)(1) above and (ii) from
and after the third anniversary of the Commencement Date, the Company shall be
required to continue to make payments (1) for the Throughput Fees for volumes
actually delivered under this Agreement and (2) for the fees, if any, for
Services provided under Article 8. The Force Majeure Party shall identify in
such Force Majeure Notice the approximate length of time that it believes in
good faith such Force Majeure event shall continue (the “Force Majeure Period”).
The Company shall be required to pay any amounts accrued and due under this
Agreement at the time of the Force Majeure event. The cause of the Force Majeure
event shall so far as possible be remedied with all reasonable dispatch, except
that no Party shall be compelled to resolve any strikes, lockouts or other
industrial disputes other than as it shall determine to be in its best
interests. Prior to the third anniversary of the Commencement Date, any
suspension of the obligations of the Parties under this Section 14.1 as a result
of a Force Majeure event that adversely affects the Partnership’s ability to
perform the services it is required to perform under this Agreement shall extend
the Term for the same period of time as such Force Majeure event continues (up
to a maximum of one year) unless this Agreement is terminated under
Section 14.2.

14.2 If the Force Majeure Party advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than twelve (12) consecutive months beyond the third anniversary of the
Commencement Date, then at any time after the delivery of such Force Majeure
Notice, either Party may deliver to the other Party a notice of termination (a
“Termination Notice”), which Termination Notice shall become effective not
earlier than twelve (12) months after the later to occur of (a) delivery of the
Termination Notice and (b) the third anniversary of the Commencement Date;
provided, however, that such Termination Notice shall be deemed cancelled and of
no effect if the Force Majeure Period ends before the Termination Notice becomes
effective; provided, further, that

 

26



--------------------------------------------------------------------------------

upon the cancellation of any Termination Notice, the Parties’ respective
obligations hereunder shall resume as soon as reasonably practicable thereafter,
and the Term shall be extended by the same period of time as is required for the
Parties to resume such obligations. After (a) the third anniversary of the
Commencement Date and (b) the Expiration Date and following delivery of a
Termination Notice, the Partnership may terminate this Agreement, to the extent
affected by the Force Majeure event, upon sixty (60) days prior written notice
to the Company in order to enter into an agreement to provide any third party
the services provided to the Company under this Agreement; provided, however,
that the Partnership shall not have the right to terminate this Agreement for so
long as the Company continues to make Shortfall Payments.

15. Suspension of Refinery Operations

15.1 From and after the second anniversary of the Commencement Date, in the
event that the Company decides to permanently or indefinitely suspend refining
operations at the Refinery for a period that shall continue for at least twelve
(12) consecutive months, the Company may provide written notice to the
Partnership of the Company’s intent to terminate this Agreement (the “Suspension
Notice”). Such Suspension Notice shall be sent at any time (but not prior to the
second anniversary of the Commencement Date) after the Company has notified the
Partnership of such suspension and, upon the expiration of the period of twelve
(12) months (which may run concurrently with the twelve (12) month period
described in the immediately preceding sentence) following the date such notice
is sent (the “Notice Period”), this Agreement shall terminate. If the Company
notifies the Partnership, more than two months prior to the expiration of the
Notice Period, of its intent to resume operations at the Refinery, then the
Suspension Notice shall be deemed revoked and this Agreement shall continue in
full force and effect as if such Suspension Notice had never been delivered.
During the Notice Period, the Company shall remain liable for Shortfall
Payments. Subject to Section 15.2 and after the Expiration Date, during the
Notice Period the Partnership may terminate this Agreement upon sixty (60) days
prior written notice to the Company in order to enter into an agreement to
provide any third party the services provided to the Company under this
Agreement.

15.2 If refining operations at the Refinery are suspended for any reason
(including refinery turnaround operations and other scheduled maintenance), then
the Company shall remain liable for Deficiency Payments under this Agreement for
the duration of the suspension, unless and until this Agreement is terminated as
provided above. The Company shall provide at least thirty (30) days’ prior
written notice of any suspension of operations at the Refinery due to a planned
turnaround or scheduled maintenance, provided that the Company shall not have
any liability for any failure to notify, or delay in notifying, the Partnership
of any such suspension except to the extent a Partnership Party has been
materially damaged by such failure or delay.

15.3 After the Expiration Date, in the event the operations of the Refinery are
suspended under this Article 15 or as a result of a Force Majeure event, the
Partnership Parties shall have the right to provide transportation and storage
services to third parties on the terms and conditions set forth in Section 4.7.

 

27



--------------------------------------------------------------------------------

16. Event of Default: Remedies Upon Event of Default.

16.1 Notwithstanding any other provision of this Agreement, the occurrence of
any of the following shall constitute an “Event of Default”:

(a) Any Party fails to make payment when due (i) under Article 4 within one
(1) Business Day after a written demand therefor or (ii) under any other
provision hereof within five (5) Business Days thereafter; or

(b) Other than a default described in Section 16.1(a) or (c), the Company or any
Partnership Party fails to perform any material obligation or covenant to the
other under this Agreement, which is not cured to the reasonable satisfaction of
any other Party (in its sole discretion) within ten (10) Business Days after the
date that such Party receives written notice that such obligation or covenant
has not been performed; or

(c) Any Party breaches any representation or warranty made or repeated or deemed
to have been made or repeated by the Party, or any warranty or representation
proves to have been incorrect or misleading in any material respect when made or
repeated or deemed to have been made or repeated; provided, however, that if
such breach is curable, such breach is not cured to the reasonable satisfaction
of the other Party within ten (10) Business Days after the date that such Party
receives notice that corrective action is needed; or

(d) Any Party becomes Bankrupt; or

(e) Any Partnership Party breaches in a material respect its obligations under
Section 10.1(a).

16.2 Without limiting any other provision of this Agreement, if an Event of
Default with respect to the Company or any Partnership Party (such defaulting
Party, the “Defaulting Party”) has occurred and is continuing, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement.

16.3 Without limiting any other rights or remedies hereunder, if an Event of
Default occurs and the Company is the Non-Defaulting Party, the Company may, in
its discretion, (i) withhold or suspend its obligations, including any of its
delivery or payment obligations, under this Agreement, (ii) reclaim and
repossess any and all of its Materials held at the Storage Facilities or
elsewhere on the Partnership Party’s premises, and (iii) otherwise arrange for
the disposition of any of its Materials in such manner as it elects.

16.4 If an Event of Default occurs, the Non-Defaulting Party may, without
limitation on its rights under this Article 16, set off amounts which the
Defaulting Party owes to it against any amounts which it owes to the Defaulting
Party (whether hereunder, under any other agreement or contract or otherwise and
whether or not then due). Any net amount due hereunder shall be payable by the
Party owing such amount within one business day of termination.

16.5 The Non-Defaulting Party’s rights under this Article 16 shall be in
addition to, and not in limitation of, any other rights which the Non-Defaulting
Party may have (whether by agreement, operation of law or otherwise), including
without limitation any rights of

 

28



--------------------------------------------------------------------------------

recoupment, setoff, combination of accounts, as a secured party or under any
other credit support. The Defaulting Party shall indemnify and hold the
Non-Defaulting Party harmless from all costs and expenses, including reasonable
attorney fees, incurred in the exercise of any remedies hereunder.

16.6 No delay or failure by the Non-Defaulting Party in exercising any right or
remedy to which it may be entitled on account of any Event of Default shall
constitute an abandonment of any such right, and the Non-Defaulting Party shall
be entitled to exercise such right or remedy at any time during the continuance
of an Event of Default.

17. Indemnification.

17.1 The Partnership Parties shall defend, indemnify and hold harmless the
Company, its Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Lion Indemnitees”) from and against any Liabilities directly
or indirectly arising out of (i) any breach by the Partnership Parties of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of any Partnership Party made herein or in connection
herewith proving to be false or misleading, (ii) any failure by the Partnership
Parties, their Affiliates or any of their respective employees, representatives,
agents or contractors to comply with or observe any Applicable Law, or
(iii) injury, disease, or death of any Person or damage to or loss of any
property, fine or penalty, any of which is caused by the Partnership Parties,
their Affiliates or any of their respective employees, representatives, agents
or contractors in the exercise of any of the rights granted hereunder or the
handling, storage, transportation or disposal of any Materials hereunder, except
to the extent that such injury, disease, death, or damage to or loss of property
was caused by the gross negligence or willful misconduct on the part of the Lion
Indemnitees, their Affiliates or any of their respective employees,
representatives, agents or contractors. Notwithstanding the foregoing, the
Partnership Parties’ liability to the Lion Indemnitees pursuant to this
Section 17.1 shall be (x) subject to the rights of the Partnership Parties
pursuant to Section 6.4 and (y) net of any insurance proceeds actually received
by the Lion Indemnitees or any of their respective Affiliates from any third
Person with respect to or on account of the damage or injury which is the
subject of the indemnification claim. The Company agrees that it shall, and
shall cause the other Lion Indemnitees to, (a) use all commercially reasonable
efforts to pursue the collection of all insurance proceeds to which any of the
Lion Indemnitees are entitled with respect to or on account of any such damage
or injury, (b) notify the Partnership of all potential claims against any third
Person for any such insurance proceeds, and (c) keep the Partnership fully
informed of the efforts of the Lion Indemnitees in pursuing collection of such
insurance proceeds.

17.2 The Company shall defend, indemnify and hold harmless the Partnership
Parties, their Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Partnership Indemnitees”) from and against any Liabilities
directly or indirectly arising out of (i) any breach by the Company of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of the Company made herein or in connection herewith
proving to be false or misleading, (ii) any failure by the Company, its
Affiliates or any of their respective employees, representatives, agents or
contractors to comply with or observe any Applicable Law,

 

29



--------------------------------------------------------------------------------

or (iii) injury, disease, or death of any Person or damage to or loss of any
property, fine or penalty, any of which is caused by the Company, its Affiliates
or any of their respective employees, representatives, agents or contractors in
the exercise of any of the rights granted hereunder or the handling, storage,
transportation or disposal of any Materials hereunder, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
gross negligence or willful misconduct on the part of the Partnership
Indemnitees, their Affiliates or any of their respective employees,
representatives, agents or contractors. Notwithstanding the foregoing, the
Company’s liability to the Partnership Indemnitees pursuant to this Section 17.2
shall be net of any insurance proceeds actually received by the Partnership
Indemnitees or any of their respective Affiliates from any third Person with
respect to or on account of the damage or injury which is the subject of the
indemnification claim. The Partnership agrees that it shall, and shall cause the
other Partnership Indemnitees to, (c) use all commercially reasonable efforts to
pursue the collection of all insurance proceeds to which any of the Partnership
Indemnitees are entitled with respect to or on account of any such damage or
injury, (b) notify the Company of all potential claims against any third Person
for any such insurance proceeds, and (c) keep the Company fully informed of the
efforts of the Partnership Indemnitees in pursuing collection of such insurance
proceeds.

17.3 THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE
PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING
ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES
(EXCLUDING, IN THE CASE OF SECTION 17.1(iii) AND SECTION 17.2(iii), GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT).

18. Limitation on Damages. Notwithstanding anything to the contrary contained
herein, neither Party shall be liable or responsible to the other Party or such
other Party’s affiliated Persons for any consequential, punitive, special,
incidental or exemplary damages, or for loss of profits or revenues
(collectively referred to as “Special Damages”) incurred by such Party or its
affiliated Persons that arise out of or relate to this Agreement, regardless of
whether any such claim arises under or results from contract, tort, or strict
liability; provided that the foregoing limitation is not intended and shall not
affect Special Damages imposed in favor of unaffiliated Persons that are not
Parties to this Agreement.

19. Audit and Inspection. During the Term, the Company and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
Partnership Parties, or any of their contractors and agents, which relate to
this Agreement, and shall have the right to audit such records at any reasonable
time or times during the Term of this Agreement and for a period of up to three
years after termination of this Agreement. Claims as to shortage in quantity or
defects in quality shall be made by written notice within thirty (30) days after
the delivery in question or shall be deemed to have been waived. The right to
inspect or audit such records shall survive termination of this Agreement for a
period of two (2) years following the end of the Term. The Partnership Parties
shall preserve, and shall cause all contractors or agents to preserve, all of
the aforesaid documents for a period of at least two (2) years from the end of
the Term.

 

30



--------------------------------------------------------------------------------

20. Confidentiality.

20.1 Obligations. Each Party shall use commercially reasonable efforts to retain
the other Party’s Confidential Information in confidence and not disclose the
same to any third party nor use the same, except as authorized by the disclosing
Party in writing or as expressly permitted in this Section 20.1. Each Party
further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.

20.2 Required Disclosure. Notwithstanding Section 20.1 above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, including the rules and
regulations of the Securities and Exchange Commission, or is required to
disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

20.3 Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 20.3, and such archived or back-up Confidential Information shall
not be accessed except as required by Applicable Law.

20.4 Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to

 

31



--------------------------------------------------------------------------------

Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

20.5 Survival. The obligation of confidentiality under this Article 20 shall
survive the termination of this Agreement for a period of two (2) years.

21. Choice of Law; Interpretation.

21.1 This Agreement shall be subject to and governed by the laws of the State of
Texas, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.

21.2 To the extent that any provision of this Agreement conflicts with the
provisions of any Tariff then in effect, the provisions of such Tariff shall
control.

22. Assignment.

22.1 Except as set forth in Article 28, the Company shall not assign its rights
or obligations hereunder without the Partnership’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (A) the Company may assign this Agreement without the
Partnership’s consent in connection with a sale by the Company of all or
substantially all of the Refinery, including by merger, equity sale, asset sale
or otherwise, so long as the transferee: (1) agrees to assume all of the
Company’s obligations under this Agreement and (2) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by the Company in its reasonable judgment; and
(B) the Company shall be permitted to make a collateral assignment of this
Agreement solely to secure financing for Delek US and its Affiliates.

22.2 No Partnership Party shall assign its rights or obligations under this
Agreement without the prior written consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
(A) any Partnership Party may assign its rights under this Agreement without
such consent in connection with a sale by such Partnership Party of all or
substantially all of its Pipelines, including by merger, equity sale, asset sale
or otherwise, so long as the transferee: (1) agrees to assume all of such
Partnership Party’s obligations under this Agreement; (2) is financially and
operationally capable of fulfilling the terms of this Agreement, which
determination shall be made by the Partnership in its reasonable judgment; and
(3) is not a competitor of the Company, as determined by the Company in good
faith; and (B) any Partnership Party shall be permitted to make a collateral
assignment of this Agreement solely to secure financing for the Partnership and
its Affiliates.

22.3 Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required.

22.4 This Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.

 

32



--------------------------------------------------------------------------------

22.5 The Parties’ obligations hereunder shall not terminate in connection with a
Partnership Change of Control; provided, however, that in the case of a
Partnership Change of Control, the Company shall have the option to extend the
Term of this Agreement as provided in Section 2.1, without regard to the notice
periods provided in the fourth sentence of Section 2.1. The Partnership shall
provide the Company with notice of any Partnership Change of Control at least
sixty (60) days prior to the effective date thereof.

23. Notices. All notices, requests, demands, and other communications hereunder
will be in writing and will be deemed to have been duly given: (i) if by
transmission by facsimile or hand delivery, when delivered; (ii) if mailed via
the official governmental mail system, five (5) Business Days after mailing,
provided said notice is sent first class, postage pre-paid, via certified or
registered mail, with a return receipt requested; (iii) if mailed by an
internationally recognized overnight express mail service such as Federal
Express, UPS, or DHL Worldwide, one (1) Business Day after deposit therewith
prepaid; or (iv) if by e-mail, one Business Day after delivery with receipt
confirmed. All notices will be addressed to the Parties at the respective
addresses as follows:

if to the Company:

Lion Oil Company

c/o Delek US Holdings, Inc.

7102 Commerce Way

Brentwood, TN 37027

Attn: General Counsel

Telecopy No: (615) 435-1271

Email:

with a copy, which shall not constitute notice, to:

Lion Oil Company

c/o Delek US Holdings, Inc.

7102 Commerce Way

Brentwood, TN 37027

Attn: President

Telecopy No: (615) 435-1271

Email:

if to any Partnership Party:

Delek Logistics Partners, LP

c/o Delek Logistics GP, LLC

7102 Commerce Way

Brentwood, TN 37027

Attn: General Counsel

Telecopy No: (615) 435-1271

Email:

 

33



--------------------------------------------------------------------------------

with a copy, which shall not constitute notice, to:

Delek Logistics Partners, LP

c/o Delek Logistics GP, LLC

7102 Commerce Way

Brentwood, TN 37027

Attn: President

Telecopy No: (615) 435-1271

Email:

or to such other address or to such other person as any Party will have last
designated by notice to the other Parties.

24. No Waiver; Cumulative Remedies.

24.1 The failure of a Party hereunder to assert a right or enforce an obligation
of any of the other Parties shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default or Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or potential Event of Default under, this
Agreement, whether of a like kind or different nature.

24.2 Each and every right granted to the Parties under this Agreement or allowed
it by law or equity, shall be cumulative and may be exercised from time to time
in accordance with the terms thereof and Applicable Law.

25. Nature of Transaction and Relationship of Parties.

25.1 This Agreement shall not be construed as creating a partnership,
association or joint venture among the Parties. It is understood that the
Partnership Parties are independent contractors with complete charge of their
employees and agents in the performance of their duties hereunder, and nothing
herein shall be construed to make a Partnership Party, or any employee or agent
of the Partnership Party, an agent or employee of the Company.

25.2 No Party shall have the right or authority to negotiate, conclude or
execute any contract or legal document with any third person; to assume, create,
or incur any liability of any kind, express or implied, against or in the name
of any of the other Parties; or to otherwise act as the representative of any of
the other Parties, unless expressly authorized in writing by such other Party.

26. Arbitration Provision. Any and all Arbitrable Disputes shall be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Article 26, the Commercial Arbitration
Rules or the Federal Arbitration Act, the terms of this Article 26 will control
the rights and obligations of the Parties. Arbitration must be initiated within
the time limits set forth in this Agreement, or if no such limits apply, then
within a reasonable time or the time period allowed

 

34



--------------------------------------------------------------------------------

by the applicable statute of limitations. Arbitration may be initiated by a
Party (“Claimant”) serving written notice on the other Party (“Respondent”) that
the Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two arbitrators so chosen shall select a third arbitrator within
thirty (30) days after the second arbitrator has been appointed. The Claimant
will pay the compensation and expenses of the arbitrator named by or for it, and
the Respondent will pay the compensation and expenses of the arbitrator named by
or for it. The costs of petitioning for the appointment of an arbitrator, if
any, shall be paid by Respondent. The Claimant and Respondent will each pay
one-half of the compensation and expenses of the third arbitrator. All
arbitrators must (i) be neutral parties who have never been officers, directors
or employees of the Partnership Parties, the Company or any of their Affiliates
and (ii) have not less than seven (7) years experience in the energy industry.
The hearing will be conducted in Houston, Texas and commence within thirty
(30) days after the selection of the third arbitrator. The Company, the
Partnership Parties and the arbitrators shall proceed diligently and in good
faith in order that the award may be made as promptly as possible. Except as
provided in the Federal Arbitration Act, the decision of the arbitrators will be
binding on and non-appealable by the Parties hereto. The arbitrators shall have
no right to grant or award Special Damages.

27. Miscellaneous.

27.1 Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be valid and effective under Applicable Law, but if any
provision of this Agreement or the application of any such provision to any
person or circumstance will be held invalid, illegal or unenforceable in any
respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

27.2 This Agreement constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith.

27.3 No promise, representation or inducement has been made by any of the
Parties that is not embodied in this Agreement, and none of the Parties shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

27.4 Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.

27.5 It is expressly understood that the provisions of this Agreement do not
impart enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.

 

35



--------------------------------------------------------------------------------

27.6 In connection with this Agreement and all transactions contemplated by this
Agreement, each signatory Party hereto agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

27.7 All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Agreement shall survive the expiration or termination
of this Agreement.

27.8 This Agreement may be executed in one or more counterparts (including by
facsimile or portable document format (pdf)) for the convenience of the Parties
hereto, each of which counterparts will be deemed an original, but all of which
counterparts together will constitute one and the same agreement.

28. J. Aron.

28.1 Designated Assignment. For a period from and including the Commencement
Date to the Expiration Date (the “Designation Period”), the Company hereby
assigns to J. Aron all of the Company’s rights to use, hold Crude Oil and
Products in, and transport Crude Oil and Products through, the Storage
Facilities pursuant to this Agreement, subject to additional terms and
conditions of this Section 28. During the Designation Period, the Partnership
Parties shall note in their records and account separately for J. Aron’s
ownership of Crude Oil and Products held in or transported through the Pipelines
and Storage Facilities (collectively, the “J. Aron Materials”) until such time
as J. Aron shall notify the Partnership Parties in writing that ownership in
such J. Aron Materials has been transferred from J. Aron to the Company, it
being the intention that the Partnership Parties shall not be required to
recognize any other transfers of ownership of any J. Aron Materials (other than
transfers from J. Aron to the Company) unless such transfer and recognition are
agreed to in writing by the Partnership Parties in their reasonable discretion.
The Company shall act as J. Aron’s sole agent for all purposes of this
Agreement, and the Partnership Parties shall be entitled to follow the Company’s
instructions with respect to all J. Aron Materials that are transported, stored
or handled by the Partnership Parties pursuant to this Agreement unless and
until the Partnership Parties are notified by J. Aron in writing that the
Company is no longer authorized to act as J. Aron’s agent, in which case the
Partnership Parties shall thereafter follow the instructions of J. Aron (or such
other agent as J. Aron may appoint) with respect to all J. Aron Materials that
are transported, stored or handled by the Partnership Parties pursuant to this
Agreement. All volumes shipped by J. Aron will be taken into account in the
determination of whether the Company has satisfied its Minimum Throughput
Commitment.

28.2 Measurements; Inventory Reports; Notices. The Company and J. Aron shall
each have the measurement rights provided for in this Agreement for so long as
any J. Aron Materials are located in the Pipeline or Storage Facilities. During
any Designation Period, the Partnership Parties shall send all inventory and
other reports described in this Agreement and notices delivered pursuant to this
Agreement to J. Aron at the address provided below, with copies to the Company:
J. Aron & Company, 200 West Street, New York, New York 10282-2198, Attention:
Commodity Operations/Energy Logistics, ficc-jaron-oilops@gs.com.

 

36



--------------------------------------------------------------------------------

28.3 All Provisions in Effect. During any Designation Period, all provisions of
this Agreement, as amended or adjusted by this Article 28, shall be in full
force and effect with respect to J. Aron and the J. Aron Materials as if J. Aron
were Party hereto in place of the Company, subject however to the following:

(a) J. Aron’s sole payment obligation hereunder shall be to pay any amounts from
time to time due under (i) Sections 4.2, 4.4 and 4.6 with respect to services
actually rendered hereunder by the Partnership Parties with respect to the J.
Aron Materials and (ii) Article 17 with respect to Liabilities directly or
indirectly arising out of the activities of J. Aron under this Agreement;
provided that if, at any time, J. Aron elects for any reason to make any payment
to the Partnership Parties in respect of any amount owing by the Company to the
Partnerships Parties hereunder, such payment shall not constitute, and shall not
be deemed to result in, the assumption by J. Aron of any payment or other
obligations of the Company under this Agreement;

(b) in no event shall J. Aron have any responsibility for the operations or
maintenance of the Pipelines or the Storage Facilities or the handling of any
Crude Oil or Products held in or transported through the Pipelines or the
Storage Facilities or otherwise be deemed to have assumed any non-monetary
obligations of the Company for such operations, maintenance or handling under
this Agreement, all of which responsibilities and obligations shall remain
exclusively responsibilities and obligations of the Partnership Parties and the
Company, subject to any allocation of such responsibilities and obligations
between such parties in accordance with the terms of this Agreement;

(c) the Company shall remain solely liable for, and J. Aron shall have no
liability or obligation for, (1) meeting any Minimum Throughput Commitment under
Section 4.1, (2) any Shortfall Payments under Section 4.3, (3) any fees payable
under Section 4.5(a) or Section 4.5(b) (other than Throughput Fees for Actual
Shipments of J. Aron Materials to the extent due under Section 4.2), (4) any
Deficiency Payments under Section 4.6 (other than with respect to Throughput
Fees for Actual Shipments of J. Aron Materials to the extent due under
Section 4.2), or (5) any payment obligations in connection with a Capacity
Resolution under Section 6.3, and the Partnership Parties shall invoice the
Company directly for such amounts or obligations;

(d) without limiting the foregoing, the following rights and benefits will run
in favor of J. Aron: (i) any rights with respect to custody and title to the J.
Aron Materials subject to this Agreement, (ii) any obligations of the
Partnership Parties with respect to the condition and maintenance of the
Pipeline and Storage Facilities, (iii) any inspection and access rights and
(iv) any rights relating to measurements and volume determinations, in all cases
regardless of whether any specific provision in this Agreements makes any
reference to the Company’s assignee or the assignability of the right or benefit
provided for in such provision;

(e) in no event shall J. Aron have any of the rights or obligations of the
Company provided in Section 4.5(a)(i), Section 4.5(b)(i), Section 6.2,
Section 6.3, Section 12.4, Article 15, Article 16 and Article 22;

 

37



--------------------------------------------------------------------------------

(f) during the Designation Period, J. Aron and its successors and assigns shall
be included as additional insured parties under all insurance policies required
to be maintained by the Partnership Parties under Section 12.1 above and
endorsements confirming the foregoing shall be provided to J. Aron from time to
time prior to the Expiration Date upon J. Aron’s reasonable request;

(g) during the Designation Period, the Company shall not agree to any waivers or
consents hereunder, or amendments or modifications hereto, in each case, that
would reasonably be expected to materially adversely affect J. Aron’s rights
hereunder, without the prior express written agreement or consent of J. Aron;
and

(h) to confirm its ownership of and rights with respect to all Materials on the
Pipelines or at the Storage Facilities, the Partnership Parties and the Company
agree that during the Designation Period (1) J. Aron is authorized and entitled
to file, and maintain against each of such parties protective UCC filings
(including making such amendments thereto as J. Aron deems necessary) showing
J. Aron as owner of all J. Aron Materials from time to time located on the
Pipelines or at the Storage Facilities and (2) they shall execute such other
documents and instruments (in form and substance reasonably satisfactory to
J. Aron) and take such further actions as J. Aron may reasonably request,
including the execution and filing in the relevant real estate records of
memoranda of access or similar documents.

28.4 J. Aron shall reasonably cooperate with the Partnership Parties and the
Company in good faith in connection with any their inspection and audit rights
hereunder and the resolution of any disputes between the Partnership Parties and
the Company hereunder.

28.5 Nothing herein shall limit or be deemed to limit any obligations or
liabilities of the Company to J. Aron under the Supply and Offtake Agreement or
the other Transaction Documents (as defined therein).

28.6 J. Aron may, without any other party’s consent, assign and delegate all of
J. Aron’s rights and obligations under this Section 28 to (i) any Affiliate of
J. Aron, provided that the obligations of such Affiliate hereunder are
guaranteed by The Goldman Sachs Group, Inc. or (ii) any non-Affiliate Person
that succeeds to all or substantially all of its assets and business and assumes
J. Aron’s obligations hereunder, whether by contract, operation of law or
otherwise, provided that the creditworthiness of such successor entity is equal
or superior to the creditworthiness of J. Aron (taking into account any credit
support for J. Aron) immediately prior to such assignment, which determination
shall be made by J. Aron in good faith. Any other assignment by J. Aron shall
require the consent of the Company and the Partnership Parties.

28.7 The provisions of this Article 28 shall terminate and have no further force
or effect as of the end of the Designation Period. Notwithstanding anything in
this Agreement to the contrary, J. Aron shall have no right to terminate this
Agreement for any reason.

[Remainder of Page Intentionally Left Blank]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto as caused this Agreement to be executed by
its duly authorized representative as of the date first above written.

 

LION OIL COMPANY

By:

 

/s/ Kent B. Thomas

Name: Kent B. Thomas

Title:   Executive Vice President and General Counsel

By:

 

/s/ Mark B. Cox

Name: Mark B. Cox Title:  

Executive Vice President and

Chief Financial Officer

DELEK LOGISTICS PARTNERS, LP

By: DELEK LOGISTICS GP, LLC

By:

 

/s/ Andrew L. Schwarcz

Name: Andrew L. Schwarcz

Title:   Executive Vice President and General Counsel

By:

 

/s/ Mark B. Cox

Name: Mark B. Cox

Title:  

Executive Vice President and

Chief Financial Officer

SALA GATHERING SYSTEMS, LLC

By:

 

/s/ Andrew L. Schwarcz

Name: Andrew L. Schwarcz

Title:   Executive Vice President and General Counsel



--------------------------------------------------------------------------------

 

By:

 

/s/ Mark B. Cox

Name: Mark B. Cox Title:  

Executive Vice President and

Chief Financial Officer

EL DORADO PIPELINE COMPANY, LLC

By:

 

/s/ Andrew L. Schwarcz

Name: Andrew L. Schwarcz

Title:   Executive Vice President and General Counsel

By:

 

/s/ Mark B. Cox

Name: Mark B. Cox

Title:  

Executive Vice President and

Chief Financial Officer

MAGNOLIA PIPELINE COMPANY, LLC

By:

 

/s/ Andrew L. Schwarcz

Name: Andrew L. Schwarcz

Title:   Executive Vice President and General Counsel

By:

 

/s/ Mark B. Cox

Name: Mark B. Cox

Title:  

Executive Vice President and

Chief Financial Officer

For the limited purposes specified in Article 28: J. ARON & COMPANY

By:

 

/s/ Simon Collier

Name: Simon Collier

Title:  

Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

TANK LIST

 

Tank No.

  

Assigned Service

  

Product Code

  

Location

   Nominal
Shell
Capacity
(Barrels)     

Type

  

Category

121

   Crude Oil    CRUDELOTT    El Dorado East      80,000      

Welded, External

Floater, Pontoon

   Crude

124

   Crude Oil    CRUDELOTT    El Dorado East      55,000       Welded, Cone Roof
   Crude

125

   Crude Oil    CRUDELOTT    El Dorado East      55,000      

Welded, External

Floater, Pontoon

   Crude

130

   Crude Oil    CRUDELOTT    El Dorado East      55,000       Welded, Cone Roof
   Crude

170

   Crude Oil    CRUDELOTT    El Dorado East      130,000      

Welded, External

Floater, Pontoon

   Crude

192

   Crude Oil    CRUDEREFINERY    Refinery      148,625       External Floating
Roof    Crude (Non-Gathering Tank)

303

   Crude Oil    CRUDELOTT    Smackover      5,000       Riveted, Cone Roof   
Crude

304

   Crude Oil    CRUDELOTT    Smackover      5,000       Riveted, Cone Roof   
Crude

305

   Crude Oil    CRUDELOTT    Smackover      5,000       Riveted, Cone Roof   
Crude

306

   Crude Oil    CRUDELOTT    Smackover      5,000       Riveted, Cone Roof   
Crude

307

   Crude Oil    CRUDELOTT    Smackover      5,000       Riveted, Cone Roof   
Crude

308

   Crude Oil    CRUDELOTT    Smackover      5,000       Riveted, Cone Roof   
Crude

309

   Crude Oil    CRUDELOTT    Smackover      25,000       Riveted, Cone Roof   
Crude

310

   Crude Oil    CRUDELOTT    Smackover      25,000       Riveted, Cone Roof   
Crude

 

A-1



--------------------------------------------------------------------------------

311

   Crude Oil    CRUDELOTT    Smackover      10,000       Riveted, Cone Roof   
Crude

325

   Crude Oil    CRUDELOTT    El Dorado East      1,000       Bolted, Cone Roof
   Crude

337

   Crude Oil    CRUDELOTT    Magnolia      5,000       Welded, Cone Roof   
Crude

343

   Crude Oil    CRUDELOTT    Magnolia      5,000       Bolted, Cone Roof   
Crude

361

   Crude Oil    CRUDELOTT    Smackover      1,500       Welded, Cone Roof   
Crude

362

   Crude Oil    CRUDELOTT    Smackover      1,500       Welded, Cone Roof   
Crude

363

   Crude Oil    CRUDELOTT    Magnolia      500       Welded, Cone Roof    Crude

364

   Crude Oil    CRUDELOTT    Magnolia      500       Welded, Cone Roof    Crude

369

   Crude Oil    CRUDELOTT    Magnolia      1,000       Bolted, Cone Roof   
Crude

370

   Crude Oil    CRUDELOTT    ShulerND      3,000       Welded, Cone Roof,
Aluminum IFR    Crude

427

   Crude Oil    CRUDELOTT    Magnolia      55,000       Riveted, Cone Roof   
Crude

433

   Crude Oil    CRUDELOTT    Magnolia      55,000       Welded, Cone Roof   
Crude

435

   Crude Oil    CRUDELOTT    Magnolia      37,000       Welded, Cone Roof   
Crude

437

   Crude Oil    CRUDEMAGNOLIA    Tank 437      55,000      

Welded, External

Floater, Pontoon

   Crude

1003

   Crude Oil    CRUDELOTT    Magnolia      25,000       Welded, Cone Roof   
Crude

2002

   Crude Oil    CRUDEMAGNOLIA    Tank 2002      85,000      

Welded, External

Floater, Pontoon

   Crude

3089

   Crude Oil    CRUDELOTT    El Dorado East      500       Bolted, Cone Roof   
Crude

3090

   Crude Oil    CRUDELOTT    El Dorado East      500       Bolted, Cone Roof   
Crude

 

A-2



--------------------------------------------------------------------------------

4596

   Crude Oil    CRUDELOTT    Magnolia      1,000       Bolted, Cone Roof   
Crude

7135

   Crude Oil    CRUDELOTT    ShulerMeter      10,000       Bolted, Cone Roof   
Crude

7142

   Crude Oil    CRUDELOTT    El Dorado East      1,000       Bolted, Cone Roof
   Crude

7173

   Crude Oil    CRUDELOTT    El Dorado East      3,000       Bolted, Cone Roof
   Crude

7174

   Crude Oil    CRUDELOTT    El Dorado East      1,000       Bolted, Cone Roof
   Crude

7184

   Crude Oil    CRUDELOTT    El Dorado East      1,000       Bolted, Cone Roof
   Crude

7196

   Crude Oil    CRUDELOTT    Magnolia      1,000       Bolted, Cone Roof   
Crude

7197

   Crude Oil    CRUDELOTT    Magnolia      1,000       Bolted, Cone Roof   
Crude

7198

   Crude Oil    CRUDELOTT    Magnolia      10,000       Bolted, Cone Roof,
Aluminum IFR    Crude

7215

   Crude Oil    CRUDELOTT    El Dorado East      5,000       Bolted, Cone Roof
   Crude

8000

   Crude Oil    CRUDELOTT    El Dorado East      5,000       Bolted, Cone Roof
   Crude

8852

   Crude Oil    CRUDELOTT    El Dorado East      210       Welded, Cone Roof   
Crude

8853

   Crude Oil    CRUDELOTT    El Dorado East      210       Welded, Cone Roof   
Crude

13650

   Crude Oil    CRUDELOTT    ShulerND      400       Welded, Cone Roof    Crude

13653

   Crude Oil    CRUDELOTT    ShulerND      400       Welded, Cone Roof    Crude

88688

   Crude Oil    CRUDELOTT    ShulerND      472       Welded, Cone Roof    Crude

99160

   Crude Oil    CRUDELOTT    ShulerND      5,000       Bolted, Cone Roof   
Crude

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B

PRODUCTS

Gasoline

Ultra Low Sulfur Diesel

 

B-1